 

Case 19-20414 Doc5 Filed 08/02/19 Page1 of 2

    
  

Fill in this information to identify your case:

  

Debtor 1

 
   

ALEXIS LOPEZ

First Name Middle Name Last Name

   

    

  
 

Debtor 2

(Spouse if, filing) First Name Middle Name Last Name

 

    
       
  

United States Bankruptcy Court forthe: DISTRICT OF MARYLAND

 

  
  
 

Case number
(if known)

 

OQ] Check if this is an
amended filing

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/15

If you are an individual filing under chapter 7, you must fill out this form if:
ll creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,

whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

    

Identify the creditor and | perty thatis collateral = What do you intend to do with the property that Did you claim the property
au _ | Secures a debt? as exempt on Schedule C?
Creditors CAPITAL ONE AUTO FINANCE CI Surrender the property. C1 No
name: C Retain the property and redeem it.
@ Retain the property and enter into a B Yes

Description of 2042 Nissan Altima Coup 86000

property miles

securing debt: Location: 7009 GAYMOUNT
ROAD, Windsor Mill MD
21244-2612

Reaffirmation Agreement.
CZ Retain the property and [explain]:

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases oe cc. Willthe lease be assumed?
Lessor's name: OO No
Description of leased
Property: 0 Yes
Lessor's name: O No
Description of leased
Property: OO Yes
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

Case 19-20414 Doc5 Filed 08/02/19 Page 2 of 2

Debtor1 ALEXIS LOPEZ Case number (if known)

 

Lessor's name:
Description of leased
Property:

Lessor's name:

Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Sign Below

 

O No
CJ Yes
O No
O Yes
CD No
O Yes
O No

0 Yes

O No

CO Yes

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal

property that is O toi an a tipi lease,

 

 

 

 

xX X
ALEXIS Vest Signature of Debtor 2
Signature of Debtor 1
Date July 26, 2019 Date
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 2

Best Case Bankruptcy

 
